James Riv. Multi-Strategy Fund, L.P. v MotherRock, L.P. (2018 NY Slip Op 02299)





James Riv. Multi-Strategy Fund, L.P. v MotherRock, L.P.


2018 NY Slip Op 02299


Decided on April 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 3, 2018

Friedman, J.P., Sweeny, Gesmer, Kern, Singh, JJ.


601987/09 6175 6174

[*1]James River Multi-Strategy Fund, L.P., et al., Plaintiffs-Appellants,
vMotherRock, L.P., et al., Defendants-Respondents.


Sidley Austin LLP, New York (Thomas K. Cauley, Jr. of counsel), for appellants.
Greenberg Traurig, LLP, New York (Mary-Olga Lovett of counsel), for respondents.

Judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered June 19, 2017, after a nonjury trial, dismissing the complaint, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered July 10, 2014, which granted defendants' summary judgment motion in part, unanimously dismissed, without costs, as abandoned.
A fair interpretation of the trial evidence supports the decision of the fact-finding court. Accordingly, the judgment
should be affirmed (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]; see also 409-411 Sixth St., LLC v Mogi, 22 NY3d 875, 876-877 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 3, 2018
CLERK